 


110 HR 6007 IH: To authorize the Secretary of Transportation to establish a Port of Guam Improvement Enterprise Program, and for other purposes.
U.S. House of Representatives
2008-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6007 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2008 
Ms. Bordallo introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To authorize the Secretary of Transportation to establish a Port of Guam Improvement Enterprise Program, and for other purposes. 
 
 
1.Port of Guam Improvement Enterprise Program 
(a)In generalThe Secretary of Transportation, acting through the Administrator of the Maritime Administration (in this section referred to as the Administrator), may establish a Port of Guam Improvement Enterprise Program (in this section referred to as the Program) to provide for the planning, design, and construction of projects for the Port of Guam to improve port facilities, relieve port congestion, increase port security, and provide greater access to port facilities. 
(b)Authorities of the AdministratorIn carrying out the Program, the Administrator may— 
(1)receive funds provided for the Program from non-Federal entities, including private entities, that have entered into a specific contract or agreement with the Administrator;  
(2)provide for coordination among appropriate governmental agencies to expedite the review process under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for projects carried out under the Program; 
(3)provide for coordination among appropriate governmental agencies in connection with other reviews and requirements applicable to projects carried out under the Program; 
(4)provide technical assistance to the Port Authority of Guam (and its agents) as needed for projects carried out under the Program; and 
(5)encourage partnerships between public and private entities for the development and financial support of projects carried out under the Program, to the extent that the Administrator considers necessary and in accordance with the guidelines established in a memorandum of understanding between the Government of Guam and the Administrator. 
(c)Intermodal surface freight transfer facility eligibilityNotwithstanding any other provision of law, an intermodal or marine facility comprising a component of the Program is deemed to be eligible to be an intermodal surface freight transfer facility for the purposes of section 601(8)(D) of title 23, United States Code. 
(d)Port of Guam Improvement Enterprise Fund 
(1)EstablishmentThere is established in the Treasury of the United States a separate account to be known as the Port of Guam Improvement Enterprise Fund (in this section referred to as the Fund). 
(2)DepositsThere shall be deposited into the Fund— 
(A)amounts received by the Administrator from non-Federal sources under subsection (b)(1); 
(B)amounts transferred to the Administrator under subsection (e); and 
(C)amounts appropriated to carry out this section under subsection (f).   
(3)Use of amountsAmounts in the Fund shall be available to the Administrator to carry out the Program. 
(4)Administrative expensesNot to exceed 3 percent of the amounts appropriated to the Fund for a fiscal year may be used for administrative expenses of the Administrator. 
(5)Availability of amountsAmounts in the Fund shall remain available until expended.  
(e)Transfers of amountsAmounts appropriated or otherwise made available for any fiscal year for an intermodal or marine facility comprising a component of the Program shall be transferred to and administered by the Administrator. 
(f)Authorization of appropriationsThere are authorized to be appropriated to the Fund such sums as may be necessary to carry out this section.  
 
